DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/22 has been entered.

Notes: Polyamide will remain flexible even after long periods of use or exposure to extreme temperatures. Flame resistance: Polyamides' wide temperature range — aliphatic polyamides typically melt at about 500 to 550 K — gives them strong heat resistance.
 	Kraton styrenic block copolymers (SBC) are a class of thermoplastic elastomers – a material that processes like plastic but behaves like rubber. This is largely due to the physical crosslinks inherent in the block copolymer structure, which are reversible when heated or dissolved.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 7-9, 11-12, 14-16, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Takeichi et al. (U.S. Patent 6,611,065) hereafter Takeichi, cited in the record.
As to claims 1 and 8-9, Takeichi discloses a device as shown in figure 1, comprising: a flexible substrate (3, column 2, line 31);
a first component (4) which is a die or a processor (a bare integrated circuit IC) on the flexible substrate (3); and
a first flexible adhesive layer (6, column 3, lines 15-39, i.e. polyamide, rubber, or SBC) between the flexible substrate (3) and the component (4).
As to claim 2, Takeichi discloses an adhesive of the first adhesive layer (6) is a non-anaerobic, low ionic adhesive (column 3, lines 15-39).
As to claim 3 Takeichi further comprising a conductive pad (2, see figure 3) between the flexible substrate (3) and the flexible adhesive (6).
As to claim 7, Takeichi further comprising: a single conductive pad (2, figure 3) between the flexible substrate (3) and the first flexible adhesive layer (6), wherein a material of the first flexible adhesive layer (6) is conductive (column 3, lines 15-39).
As to claim 11, Takeichi discloses the flexible substrate (3), the first component (4) and the first flexible adhesive (6) are at least part of a flexible assembly (tape carrier package TCP), and the flexible assembly is configured to return said flexible substrate (3) to a substantially flat orientation after bending of the flexible assembly.
As to claim 12, Takeichi discloses the first adhesive (6) configured to attenuate force transfer from the flexible substrate (3) to the first component (4) during bending of the flexible substrate.
As to claims 14-16, Takeichi discloses a modulus of the first flexible adhesive (polyamide material properties) having properties which is about 0.2 to about 0.05 GPa, and a coefficient of thermal expansion (CTE) of the first flexible adhesive is about 20 to about 100 ppm per degree centigrade, a glass transition temperature (tg) of the first flexible adhesive is less than about 0 degrees centigrade.
As to claim 18, Takeichi further comprising: a single conductive connector (pad 2 or solder 5) between the flexible substrate (3) and the first adhesive layer (6), wherein a material of the first flexible adhesive layer is conductive (column 3, lines 15-39), and the first component (4) is body/bulk biased via the single pad and the first flexible adhesive layer (6).
As to claim 20, Takeichi discloses the flexible substrate (3), the first component (4), and the first flexible adhesive layer (6) are at least part of the flexible assembly (TCP), and the first component (4) is operable to change the first component’s operation in response to bending of the flexible assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 10, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeichi in view of Chen (‘621) cited in the record.
Regarding to claim 4, Takeichi discloses all of the limitations except for a second component on the first component; and a second flexible adhesive layer between the first and second components.
Chen teaches in figure 4 a second component (112) on the first component (114); and a second flexible (thin) adhesive layer (116) between the first and second components (114, 112).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Takeichi in order to perform MCM module packaging.
As to claim 5, Takeichi discloses all of the limitations except for at least one bond wire; and a plurality of bond pads connecting the bond wire to the flexible substrate and the first component. Chen teaches at least one bond wire (134); and a plurality of bond pads (136) connecting the bond wire (134) to the flexible substrate (118) and the first component (114).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Takeichi in order to provide electrical connections.
As to claim 6, Takeichi discloses all of the limitations except for the limitations as in claim 6.
Chen discloses a second component (112) on the first component (114); a second flexible (thin) adhesive layer (116) between the first and second components (114, 112); and a plurality of bond wires (134, 126); and a plurality of bond pads (136, 124, 122) connecting the bond wires to the flexible substrate, the first and second components (114, 112).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Takeichi in order to provide MCM module packaging and electrical connections.

As to claim 10, Takeichi discloses all of the limitations of clamed invention except the limitation as cited in claim 10.
Chen further comprising: a second component (112) on the first component (114); and a second flexible adhesive layer (116) between the first and second components (114,112), an adhesive of the second flexible adhesive layer (116) being different from an adhesive of the first flexible adhesive layer (120).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Takeichi in order to provide a MCM module packaging.
As to claim 13, Takeichi discloses all of the limitations of clamed invention except the limitation as cited in claim 10.
Chen teaches a second component (112) on the first component (114); and a second flexible adhesive layer (116) between the first and second component (114, 112), wherein the first flexible adhesive layer (120) extends a greater distance across the flexible substrate than the second component in at least one direction (horizontal direction).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Takeichi in order to provide the MCM module packaging.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeichi in view of Koshio (‘143) cited in the record.
	Regarding claim 17, Takeichi discloses all of the limitations of claimed invention except for a thickness of the first flexible adhesive is about 0.0008 to about .0012 inches thick.
	Koshoi teaches a flexible package as shown in figure 2A comprising a thickness of the first flexible adhesive is about 0.0008 to about .0012 inches thick, see column 6 to column 7.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Takeichi in order to provide excellent bonding and reduce the size for the device.

Claim 19 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Takeichi in view of Ball Re (86,613) cited in the record.
Regarding claim 19, Takeichi does not specifically disclose the first flexible adhesive layer does not extend beyond edges of the first component.
Ball teaches multi-chip stacked devices as shown in figure 2 comprising a first flexible adhesive layer (24 or 22) does not extend beyond edges of a first component (20 or 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Ball employed in the device of Takeichi in order to control thickness of stacked dies assembly and increasing devices density.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848